Case 3:19-cv-01096-MAB Document 41 Filed 10/09/20 Page 1 of 2 Page ID #177




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RASHAD K. RICHMOND,                        )
                                            )
                        Plaintiff,          )
                                            )
 vs.                                        )   Case No. 3:19-CV-01096-MAB
                                            )
 STEPHEN KESSLER, ET AL.,                   )
                                            )
                        Defendants.         )


                           JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Order entered on

December 11, 2019, Defendants Pittman and Zollars were DISMISSED without

prejudice (Doc. 9).

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order

entered on October 10, 2020, Defendants’ motion for summary judgment on the issue of

exhaustion of administrative remedies was GRANTED (Doc. 40). Defendants Josh

Crawford, Brian Dasch, Galen Dellinger, Kory Hinterscher, Stephen Kessler, Brian

Livingston, and Trevor Stanley were DISMISSED without prejudice. Plaintiff shall

recover nothing and this action is DISMISSED in its entirety.

       DATED: October 9, 2020

                                       MARGARET M. ROBERTIE,
                                       Clerk of Court

                                       BY: /s/ Jennifer Jones
                                          Deputy Clerk



                                      Page 1 of 2
Case 3:19-cv-01096-MAB Document 41 Filed 10/09/20 Page 2 of 2 Page ID #178




APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                 Page 2 of 2
